NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ENRIQUE DIAZ, AKA Yosef E. Diaz-                No. 20-17097
Shevatz,
                                                D.C. No. 5:18-cv-03017-EJD
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ROGER MARTINEZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      California state prisoner Enrique Diaz, AKA Yosef E. Diaz-Shevatz, appeals

pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action

alleging a violation of due process. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Diaz failed

to raise a genuine dispute of material fact as to whether the imposition of a loss of

canteen, phone, and package privileges, as well as limited family visits for 30 days,

infringed on a protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 483-

85 (1995) (a prisoner has no federal or state protected liberty interest when the

sanction imposed neither extends the length of his sentence nor imposes an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    20-17097